Citation Nr: 0903765	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for neck and back conditions.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in August 2007.  A 
copy of a transcript of that hearing is of record.  

The Board remanded this matter for further development in 
October 2007.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In its October 2007 remand, the Board noted that the veteran 
was treated for a neck strain in September 1983 and for a 
lower back strain in October 1984.  The Board requested that 
the veteran be afforded a VA examination in order to 
determine whether he had a low back or neck condition related 
to service.  The claims folder was to be made available to 
the examiner for review in conjunction with the examination.  
After completion of the examination and review of the record, 
the examiner was to answer the following questions: 1) Did 
the veteran have a current low back or neck disability?  2) 
If the veteran was found to have a current low back or neck 
disability, was it at least as likely as not (50 percent or 
greater probability) that the current low back or neck 
disability had its onset in service or was the result of a 
disease or injury in active service?

The veteran was afforded an examination in July 2008.  
Following examination, the examiner rendered diagnoses of 
degenerative arthritis of the lumbar spine with radiculopathy 
of the right lower extremity and degenerative changes of the 
cervical spine with facial radiculopathy.  In finding that 
the low back and neck conditions were not related to the 
veteran's period of service, the examiner noted that the 
veteran fell in 1986 but did not require any significant 
additional treatment until 1994 when he ruptured a lumbar 
spine disc while working at the post office.  He also 
observed that the veteran had gait abnormalities as a result 
of prior hip surgeries.  

The examiner did not state that the claims folder was 
reviewed.  The examiner did not address the inservice 
findings noted in the October 2007 remand nor were the 
correct dates of the veteran's repelling injury, which 
occurred in 1985, reported in the examination report.  

Moreover, subsequent to the July 2008 examination, the 
veteran forwarded a letter from his private physician, A. 
Barsoum, M.D., dated in August 2007, that was received at the 
Board in December 2008, which stated that the veteran had 
been a patient of his for a number of years and had an old 
fracture of the spinous process of C7 which dated to an old 
injury that he sustained in May 1985 when he fell while 
training in the service.  In addition to this letter not 
having been received until after the issuance of the last 
supplemental statement of the case, the July 2008 VA examiner 
also did not have this letter available prior to rendering 
his opinion as to the etiology of any low back or neck 
disorder.  

Based upon the above, the Board is of the opinion that the 
claims folder should be returned to the July 2008 VA examiner 
to determine; following a thorough review of the claims 
folder, to include a review of the service medical records, 
and the new opinion received subsequent to the July 2008 VA 
examination; whether his opinion continues to remain 
unchanged about the etiology of rhe veteran's current neck 
and low back disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who performed the July 2008 VA 
examination.  Following a review of the 
claims folder, to include the veteran's 
service medical records and the August 
2007 letter from Dr. Barsoum, the 
examiner should indicate whether the 
additional review results in a change of 
his opinion as to the etiology of any 
current low back or neck disorder and its 
relationship, if any to service.  The 
examiner should address the findings of 
neck and low back problem in the service 
medical records and the May 1985 
repelling incident when rendering his 
opinion.  

If the July 2008 VA examiner is not 
available, schedule the veteran for an 
additional VA examination, with the 
examiner being requested to address the 
etiology of any current low back and neck 
disorders and their relationship, if any, 
to service, to include addressing the 
above cited service medical records and 
the August 2007 letter when rendering the 
opinion.  The examiner should opine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current back or neck disability is the 
result of an injury or other event in 
service.  The examiner should provide a 
rationale for the opinion.

2.  If any of the claims on appeal remain 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



